Citation Nr: 9928354	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-28 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 
INTRODUCTION

The veteran had active service from September 1952 to August 
1954.  This matter comes to the Board of Veterans' Appeals 
(Board) from a July 1997 RO rating decision that denied an 
increased evaluation for the veteran's bilateral hearing loss 
(rated zero percent under diagnostic code 6100).  The veteran 
submitted a notice of disagreement in July 1997, and the RO 
issued a statement of the case in August 1997.  The veteran 
submitted a substantive appeal in September 1997, and 
testified at a hearing before the undersigned in May 1999.


REMAND

The record shows that the veteran has undergone two 
audiometric evaluations, one of which was by his private 
physician, in conjunction with his claim for an increased 
evaluation for bilateral hearing loss.  The reports of these 
audiometric evaluations in May 1997 and December 1997 reveal 
inconsistent percentages of right and left ear speech 
recognition ability that should be used in conjunction with 
the average pure tone decibel threshold at the frequencies of 
1,000, 2,000, 3,000, and 4,000 hertz, and for evaluation 
under the provisions of 38 C.F.R. § 4.87, Tables VI and VII 
(1998).  Service connection is also in effect for the 
veteran's tinnitus. 

The Board notes that the private audiometry in December 1997, 
while showing poorer speech discrimination, would still not 
meet the requirements for a compensable rating.  (Hearing 
impairment designated III/III rather than II/II is still 
0 percent disabling under Diagnostic Code 6100.)  However, 
the veteran argues that it demonstrates a worsening of the 
disability since his last official examination, thereby 
requiring re-examination.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Under the circumstances, the veteran 
should undergo another VA audiometric evaluation to determine 
the current severity of his bilateral hearing loss and to 
obtain an opinion from the Chief of the Audiology Clinic as 
to the appropriateness of these results.  38 C.F.R. § 4.85(c) 
(1998).  That is, whether there is such an inconsistency in 
the results that the use of both puretone averages and speech 
discrimination is inappropriate.
At the travel board hearing, the veteran requested an 
opportunity for another VA audiometric evaluation at a 
different VA clinic.  The Board is not directing that a 
different clinic be used, as there is no showing of the 
necessity for this (hearing impairment being determined by a 
mechanical application of the law to the audiometric 
measurements).  Accordingly, the case is REMANDED to the RO 
for the following actions:

1.  The RO should schedule the veteran 
for a current VA audiological evaluation 
to determine the severity of his 
bilateral hearing loss.  VA Form 10-2464 
should be completed.  The Chief of the 
Audiology Clinic should review the 
reports of the veteran's current 
audiometric evaluation and the 
audiometric evaluations in May 1997 and 
December 1997, and express an opinion as 
to the results that best represent the 
veteran's disability picture and/or 
whether the evaluation of his bilateral 
hearing loss should be based solely on 
puretone averages under the provisions of 
38 C.F.R. § 4.87, Table VIa (1998) rather 
than Tables VI and VII that use both 
puretone average and speech 
discrimination.  The Chief of the 
Audiology Clinic should support his or 
her opinion by discussing medical 
principles as applied to the specific 
medical evidence in the veteran's case.  
In order to assist the Chief of the 
Audiology Clinic in providing the 
requested information, the claims folder 
should be made available for review in 
conjunction with the examination and 
review, and the Chief should acknowledge 
such review in the examination report.

2.  Following completion of the above 
development, the RO should review the 
veteran's claim for an increased 
evaluation for bilateral hearing loss.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant need 
take no further action unless otherwise informed, but may 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


